Citation Nr: 1536251	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service-connection for a bilateral hip disability.

2.  Entitlement to service-connection for a low back disability.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 and October 2010 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Back and Hip Disabilities

The Veteran seeks service connection for a back disability, which has been diagnosed as degenerative joint disease of the lumbar spine and thoracolumbar spasm, and a hip disability, which has been characterized by back pain that radiates into the hips and lower extremities.

The Veteran contends that these disabilities are related to progressive back trauma incurred as a result of 300 to 350 parachute jumps with a 100 pound ruck sack over the 12 years that he served as a parachute master.  The Veteran's brother confirms that the Veteran has suffered back and hip pain since service.  See Statement (April 19, 2010).


During the May 2015 hearing, the Veteran explained that as parachute master, he nearly half of his more than 300 jumps were tactical insertions with a Special Forces unit.  Once on the ground, he gathered the team's gear and helped them secure the perimeter.  He stayed with the team for the duration of their operation, generally two to four weeks.  As such, his ruck sack was filled with over 100 pounds of supplies and he was not able to seek medical attention without compromising the particular operation.  He did, however, go to sick call for back pain on 2 or 3 occasions.  He explained that his back pain grew increasingly severe, especially toward the end of his career in 1988, and that he self-medicated with Motrin and avoided sleeping on his back.

In 2006, he reported back and hip pain to his primary care physician.  An MRI showed degenerative joint disease of the lumbar spine.  See Dr. Bissette (June 7, 2006).  His primary care physician referred him to an orthopedic specialist for pain management.  See, e.g., Orthopaedic Specialists of the Carolinas (August 6, 2006).

In June 2010, a VA examiner diagnosed thoracolumbar spasm.  The examiner opined that the Veteran's back disability is not due to or the result of the Veteran's military service.  The rationale was that the back pain noted in service treatment records was due to a urinary tract infection.

In a December 2012 addendum opinion, a VA medical professional noted that the Veteran's DD Form 214 shows several parachutist badges, but opined that current back disability is most likely due to aging, genetic predisposition, and strenuous job as sheriff.  The rationale was that there were no injuries in service and first treated 20 years after separation from service.

In June 2015, the Veteran's primary care physician opined that the Veteran's chronic back pain goes back to military service.  The rationale was that the Veteran reported pain since service and that he performed numerous parachute jumps with heavy equipment.  See Dr. Bissette (June 23, 3015).

The Board finds that while the evidence of record suggests that the Veteran's current back and hip disabilities may be related to service, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Initially, the Board finds that the June 2010 and December 2012 VA medical opinions failed to address the Veteran's and his brother's credible reports of back and hip pain since service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (finding that the Board may not simply adopt a medical opinion that fails to discuss favorable evidence).  Additionally, while the December 2012 opinion acknowledges that he Veteran received several parachute medals, it fails to address the actual physical stress of serving as a parachute master for 12 years, such as over 300 jumps with a 100 pound ruck sack, half of which were followed by a two to four week field operation without the luxury of sick call.  Id.  Finally, the December 2012 opinion was predicated upon an inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Specifically, the opinion states that the Veteran failed to seek medical treatment until 2010 or 20 years after separation from service; however, private treatment records clearly show that the Veteran was treated for degenerative joint disease of the lumbar spine in 2006 or 16 years after separation from service.  For these reasons, reexamination is needed.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hearing Loss

In May 2015, the Veteran testified that his hearing loss had worsened since his last VA examination in June 2010.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).  "In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent, non-duplicative VA medical records.

2.  Schedule the Veteran for a VA examination by a VA audiologist.  The audiologist is to identify the current severity of the Veteran's service-connected hearing loss.  The audiologist is to review the entire claims file and include a complete rationale for all opinions expressed.  The audiologist is to elicit information from the Veteran concerning the functional effects of his hearing loss.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to review the entire claims file and include a complete rationale for all opinions expressed.

The examiner is to diagnose any current back and hip disabilities, include any associated neurological abnormalities such as radiculopathy. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is related to his active military service.

The examiner is to address (i) the Veteran and his brother's credible report of back and hip pain in and since service; (ii) the extreme physical stress of serving as parachute master for 12 years with a Special Forces unit (i.e. more than 300 jumps with a 100 pound pack); and (iii) Dr. Bissette's favorable June 2015 opinion.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




